 


110 HR 3360 IH: Great Lakes Pollution Prevention Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3360 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Ms. Schakowsky (for herself, Mr. Dingell, Mr. Emanuel, Mr. Kirk, Mr. Conyers, Mr. Gutierrez, Mr. Kildee, Ms. Bean, Mr. Hinchey, Mr. Kagen, Ms. Kilpatrick, Mr. Sestak, and Ms. Sutton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to require the concurrence of all bordering States when a permit for the discharge of pollutants into one of the Great Lakes is issued. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Pollution Prevention Act of 2007. 
2.Limitation on issuance of permits for discharges of pollutants into the Great LakesSection 402 of the Federal Water Pollution Control Act (42 U.S.C. 1342) is amended by adding at the end the following: 
 
(r)Limitation on issuance of permits for discharges of pollutants into the Great LakesIn the case of a body of water that is part of the Great Lakes (as defined in section 118) and any portion of which is within the boundaries of 2 or more Great Lakes States (as defined in section 118), neither the Administrator nor any of such States may issue a permit under this section for the discharge of a pollutant or combination of pollutants into such body of water without the concurrence of all of such States. A State may concur in the issuance of the permit only after providing notice in the vicinity of the portion of the body of water that is within the boundaries of that State and an opportunity for public comment..  
 
